Cook, P. J.
delivered the opinion of the court.
The grand jury of Jackson county presented an indictment against the appellant charging him with the crime of rape. The alleged victum of this shocking crime was a girl under the age of twelve years. The trial jury returned a verdict of guilty, but disagreed as to the punishment, and the court sentenced defendant to life imprisonment in the penitentiary.
There was ample legal evidence given to the jury to warrant the verdict, and unless ° incompetent evidence was admitted, or something improper was said to the jury by the district attorney in his closing argument, the judgment of the court would be affirmed.
The record discloses that the defendant was confronted with the victim of the rape, and she then and there charged him with the crime. The record also shows that the defendant promptly denied the charge and denounced the statement as a lie. When the mother of the injured girl testified that the girl charged the defendant with the crime, she also stated that the defendant promptly denounced the charge as false. This alleged statement was admitted as evidence over the strenuous objection "'of the defendant.-
*751The admission of this evidence was manifest error. Brown v. State, 78 Miss. 637, 29 So. 519, 84 Am. St. Rep. 641. The learned attorney general concedes the error, but insists that it was harmless error. It may be said, in response to this suggestion of the representatives of the state, that it is sometimes exceedingly difficult to say, with confidence, just what may influence the verdict of a jury; hut we think the error here was not harmless, and, besides, the error thus committed does not stand alone with an otherwise spotless record to cure the error.
We find a spcial bill of exceptions signed by the trial judge, and here quote it:
“Be it remembered that on the 21st day of August 1919, the same being a regular court day of the circuit court of Jackson county, Miss., there came on for hearing the above-styled catise, and all the evidence having been introduced, and the defendant’s counsel having concluded their address to the jury in behalf of defendant, and the district attorney in his closing address and the last address to the jury used the following language, to wit: “This fiend and brute (pointing to defendant at the bar of the court) is guilty of raping this little girl. Ah! It is nothing now days and not uncommon to pick up a paper and see where some brute has committed this crime.’ (Objected to by defendant’s counsel. The court remained silent.) District attorney, after said objection, continuing, said, ‘You see it South, North, and East, where a brute of his race has committed this fiendish crime. Are.you going to turn him loose on the public?’ Again objected to by defendant’s counsel, and the court remarked that he could not interfere with the district attorney, and overruled defendant’s objection. Then the district attorney replied, “It must hurt, or counsel would not be hollowing,’ to which defendant’s counsel then and there excepted and present this his bill of exceptions embodying such language, and prays that same be signed *752and made a part of the record which is this day, in term time, accordingly done.”
Manifestly, the district attorney went out of the record, and in doing so he appealed to racial prejudice and Southern sentiment upon the crime laid at appellant’s door. This was 'wrong and may have been a strong factor with the jury.

Reversed and remanded.